DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 05/24/2021.  This action is made Non-Final.
Claims 1-27 are pending claims.  Claims 1, 8, and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/21 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over AARNIO et al. (US 2015/0326688 A1; hereinafter as AARNIO) in view of Newell et al. (US 2014/0278969 A1; hereinafter as Newell).

With respect to claims 1, 8, and 15, AARNIO teaches:
A method, a computer readable medium, a computing device comprising a display screen (see Fig. 1 and ¶¶ 0028, 0040), the computing device being configured to decompose a media recording into a plurality of media recording salient events (see ¶¶ 0028; segments of the content item; what segment the user enjoys, what the user does not enjoy, and what the user has no opinion.  ¶¶ 0029, 0035, 0092; the segment may be lyrics, guitar, drums or the tempo of the song.  Fig. 5 and ¶ 0084; segmenting of the at least one content item based at least in part of the user input), apply each of the media recording salient events to a reinforcement model (see ¶ 0036, 0068-0069; determine a user profile by modeling the properties and/or characteristics of the segments of the content items that a user provided rating on; i.e., applying a principle component analysis (PCA) to extract Eigen taste clips to generate a user profile), display on the display screen (i) a mapping of the plurality of media recording salient events (see Figs. 6A-6L and ¶¶ 0086-0087; the progress bar 607 includes one or more segment indicators 609a-609d that indicate the number and position of the segments of the song that is playing.  See Fig. 6G and ¶ 0089; the user interface may provide visualization to a user with respect to compiled rating information for one or more segments associated with content item such as a gradient progress bar that corresponds to compiled rating information such that, the darker portions of the progress bar indicate higher rating for the song and the lighter portions indicate lower ratings for the song) and (ii) for at least one of the plurality of media recording salient events, at least one selectable next best action (see Figs. 6A-6L and ¶ 0087; the user may provide additional rating information with respect to another segment of the currently playing song at the current point of playback, as illustrated by .
AARNIO does not expressly disclose “the computing device further configured to create a derivative media recording available for playback by replacing at least one of the plurality of media recording salient events with at least one selectable next best action, the at least one selectable next best action including at least one replacement media recording salient event”.  However, this deficiency is disclosed by Newell. 
Specifically, Newell teaches a computing device (see ¶ 0012) configured to create a derivative media recording available for playback by replacing at least one of the plurality of media recording salient events with at least one selectable next best action, the at least one selectable next best action including at least one replacement media recording salient event (see Figs. 2-3 and ¶¶ 0041; derivative content generation 300, derivative content includes content extracted from an item of media content and includes alternative content for addition or replacement of audio, video, images of segment 305.  i.e., alternate content may include an exciting music ensemble… ¶ 0053; the segment overlapping with the indicated mandatory portion of media data may be replaced in the derivative content with the mandatory portion.  ¶0055, 0077; alternative content may be specified to be added to or to replace some or all of an item of derivative content).
Both references are directed to media playback, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in AARNIO to include the features of replacing identified segments with alternative content segments as taught by Newell so that media device may generate an 

With respect to claims 2, 9, and 16, the rejection of claim 1 is incorporated.  AARNIO and Newell further teach: display on the display screen a plurality of phases of the media recording, each phase including at least one of the media recording salient events (AARNIO: see Figs. 6A-6L; segments or portions of a song). 

Claims 3-7, 10-14, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over AARNIO et al. (US 2015/0326688 A1; hereinafter as AARNIO) in view of Newell et al. (US 2014/0278969 A1; hereinafter as Newell) further in view of Gupta et al. (US 2020/0128294 A1; hereinafter as Gupta).

With respect to claims 3, 10, and 17, the rejection of claim 1 is incorporated.  AARNIO and Newell further teach: determine, for each of the plurality of media recording salient events, a probability value indicating a probability that the media recording salient event is a cause for a playback action (AARNIO: see Fig. 6G and ¶ 0089; higher rating versus lower rating; quantitative value for the rating information with respect to the selected portion), and replace the at least one selectable next best action for the media recording salient event automatically (AARNIO: see Figs. 6A-6L and ¶ 0087-0088; determine one or more other segments of one or more other content item, such as song that the user may similarly enjoy.  Newell: ¶0055, 0077; alternative content may be specified to be added to or to replace some or all of an item of derivative content). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in AARNIO to include the features of replacing identified segments with alternative 
Alternatively, Gupta is relied upon for teaching the limitations “determine, for each of the plurality of media recording salient events, a probability value indicating a probability that the media recording salient event is a cause for a playback action” (Gupta: see Figs. 1-3 and ¶¶ 0018, 0024-0026; controls {~selectable next best action} such as previous section 111 and next segment 112 allows the user to select to view at least one replacement media event such as scene 8 or scene 7 {with user input, the segments will be replaced/switched automatically}). 
All references are directed to media playback, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in AARNIO/Newell to include the features of presenting selectable next best actions for the user to view alternative segments as taught by Gupta to provide a probability value indicating a probability that the media recording salient event is a cause for a playback action as claimed.  One would be motivated to make such a combination to allow the user to watch or listen to content according to their schedules and out of chronological order (Gupta: see ¶ 0002).

With respect to claims 4, 11, and 18, the rejection of claim 3 is incorporated.  AARNIO and Newell further teach: wherein the playback action is at least one of a skip action, a stop action, a forward action, and a reverse action (AARNIO: see ¶¶ Fig. 6K and 0045, 0081, 0092; the user indicates a dislike a segment of a content item by clicking on forwarding or skipping). 

With respect to claims 5, 12, and 19, the rejection of claim 1 is incorporated.  AARNIO, Newell, and Gupta further teach: determine, for each of the plurality of media recording salient AARNIO: see Fig. 6G and ¶ 0089; higher rating versus lower rating; quantitative value for the rating information with respect to the selected portion) and replace the at least one selectable next best action for the media recording salient event automatically until the probability value is within a predetermined threshold (AARNIO: see Figs. 6A-6L and ¶ 0087-0088; the user provides additional rating information to affect the rating information to determine one or more other segments of one or more other content item, such as song that the user may similarly enjoy.  Newell: ¶0055, 0077; alternative content may be specified to be added to or to replace some or all of an item of derivative content.  Gupta: see Figs. 1-3 and ¶¶ 0018, 0024-0026; controls {~selectable next best action} such as previous section 111 and next segment 112 allows the user to select to view at least one replacement media event such as scene 8 or scene 7, see ¶ 0027 for the threshold confidence score). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in AARNIO to include the features of replacing salient event with alternative segments as disclosed in Newell and presenting selectable next best actions for the user to view alternative segments as taught by Gupta to provide the users with content that is of interest to a user (Newell: see ¶ 0003) and to allow watch or listen to content according to their schedules and out of chronological order (Gupta: see ¶ 0002).

With respect to claims 6, 13, and 20, the rejection of claim 5 is incorporated.  AARNIO, Newell, and Gupta further teach: a media playback component, the computing device further configured to cause the media playback component to playback the derivative media recording a predetermined time prior to the media recording salient event and to playback the media recording salient event and the at least one selectable next best action sequentially starting from the predetermined time (AARNIO: see Figs. 6A-6L and ¶¶ 0086-0093.  Newell: ¶0055, .  Gupta: see Figs. 1-3 and ¶¶ 0018, 0024-0026; controls {~selectable next best action} such as previous section 111 and next segment 112 allows the user to select to view at least one replacement media event such as scene 8 or scene 7 {with user input, the segments will be replaced/switched automatically}). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in AARNIO to include the features of replacing salient event with alternative segments as disclosed in Newell and presenting selectable next best actions for the user to view alternative segments as taught by Gupta to provide the users with content that is of interest to a user (Newell: see ¶ 0003) and to allow watch or listen to content according to their schedules and out of chronological order (Gupta: see ¶ 0002).

With respect to claims 7, 14, and 21, the rejection of claim 5 is incorporated.  AARNIO, Newell, and Gupta further teach: a media playback component, the computing device further configured to provide a visual indication of the at least one replacement action, the at least one replacement action being selectable, wherein when the at least one replacement action is selected, the media playback component plays back the derivative media recording from a predetermined time prior to a start of the replacement action (AARNIO: see Figs. 6A-6L and ¶¶ 0086-0093. Newell: ¶0055, 0077; alternative content may be specified to be added to or to replace some or all of an item of derivative content. Gupta: see Figs. 1-3 and ¶¶ 0018, 0024-0026; controls {~selectable next best action} such as previous section 111 and next segment 112 allows the user to select to view at least one replacement media event such as scene 8 or scene 7 {with user input, the segments will be replaced/switched automatically}). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the  to include the features of presenting selectable next best actions for the user to view alternative segments as taught by Gupta so that the user can watch or listen to content according to their schedules and out of chronological order (Gupta: see ¶ 0002).

With respect to claims 22, 24, and 26, the rejection of claim 1 is incorporated.  AARNIO, Newell, and Gupta further teach: wherein the at least one replacement media recording salient event has a probability of causing an action to occur that is below a threshold (Gupta: see ¶ 0027, 0082; all the next scenes that has a user interest level higher than some threshold confidence score {above an interest threshold is equivalent to below a probability threshold that causes an action to occur}.  Newell: see Figs. 2-3 and ¶¶ 0041; derivative content generation 300, derivative content includes content extracted from an item of media content and includes alternative content for addition or replacement of audio, video, images of segment 305.  i.e., alternate content may include an exciting music ensemble… ¶ 0053; the segment overlapping with the indicated mandatory portion of media data may be replaced in the derivative content with the mandatory portion.  ¶0055, 0077; alternative content may be specified to be added to or to replace some or all of an item of derivative content). 
Thus It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in AARNIO to include the features of replacing salient event with alternative segments as disclosed in Newell and presenting selectable next best actions for the user to view alternative segments as taught by Gupta to provide the users with content that is of interest to a user (Newell: see ¶ 0003) and to allow watch or listen to content according to their schedules and out of chronological order (Gupta: see ¶ 0002).

With respect to claims 23, 25, and 27, the rejection of claim 1 is incorporated.  AARNIO, Newell, and Gupta further teach: create derivative media recording available for and ¶¶ 0018, 0024-0027; controls {~selectable next best action} such as previous section 111 and next segment 112 allows the user to select to view at least one replacement media event such as scene 8 or scene 7 where user interest level is higher than some threshold confidence score, meaning these interest scenes are non-salient event because they have lower probability to cause a skip action to occur.  Newell: see Figs. 2-3 and ¶¶ 0041; derivative content generation 300, derivative content includes content extracted from an item of media content and includes alternative content for addition or replacement of audio, video, images of segment 305.  i.e., alternate content may include an exciting music ensemble… ¶ 0053; the segment overlapping with the indicated mandatory portion of media data may be replaced in the derivative content with the mandatory portion.  ¶0055, 0077; alternative content may be specified to be added to or to replace some or all of an item of derivative content). 
Thus It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in AARNIO to include the features of replacing salient event with alternative segments as disclosed in Newell and presenting selectable next best actions for the user to view alternative segments as taught by Gupta to provide the users with content that is of interest to a user (Newell: see ¶ 0003) and to allow watch or listen to content according to their schedules and out of chronological order (Gupta: see ¶ 0002).

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because of the new ground of rejection.

Conclusion

Thompson et al. (US 2019/0076741 A1) – Method and device includes a video segmenting and interleaver to associate and transmit at least some of the plurality of video clips to each of the plurality of user (see Abstract).  There are selectable replacement controls that when selected enabling replacing of video content on the display (see ¶ 0282).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179